Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
In view of the Appeal Brief filed on November 23, 2020, PROSECUTION IS HEREBY REOPENED. Reasons for Allowance are set forth below.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS A HOLLWEG/               Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                         

Claims 2 and 15 have been cancelled.
The claim 3 withdrawn previously, now hereby, to be cancelled by the Examiner’s amendment upon the allowance.
New claim 20 recently added.
Claims 1, 4-14 and 16-20 are currently pending and are allowable.
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Keith M. Baxter, Reg. No. 31,233 on the 26 of May, 2021, to cancel claim 3.
The application has been amended as follows: 
Listing of amended claim(s): claim 3.
3.  (Examiner amended) Canceled.

Reasons for Allowance
Claims 1, 4-14 and 16-20 are allowable for the following reasons:
The Appeal Brief filed November 23, 2020 have been fully reviewed and considered.
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Parker, Jr. et al. (US. Pat. 9,074,921) in view of Sandberg (US. Pub. 2005/0269077) and Zhang et al. (US. Pub. 2015/0268078).
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a sensor system comprising: a glass optical fiber; a heater strip coextending with the glass optical fiber; an optical assembly for transmitting light into the glass optical fiber and detecting light received from the glass optical fiber; and an electronic circuit communicating with the optical assembly and the heater strip to …; wherein the electronic circuit characterizes locations of Rayleigh scatterers within the glass optical fiber and correlates them to known temperature locations to deduce temperature and determines temperature difference with activation of the heater strip to determine thermal properties; further including a gas tight thermally conductive shield around the glass optical fiber, the thermally conductive shield providing a fluid contacting and surrounding the glass optical fiber to allow relative slippage between the thermally conductive shield and the glass optical fiber…”, in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 4-14 and 16-20 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883